

115 HR 3573 IH: Student Loan Interest Tax Deduction Expansion Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3573IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Cicilline (for himself, Mr. Brendan F. Boyle of Pennsylvania, Mr. Evans, Mr. Kilmer, Mr. Nolan, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the deduction allowed for student loan
			 interest and the limitation based on income, and for other purposes.
	
 1.Short titleThis Act may be cited as the Student Loan Interest Tax Deduction Expansion Act. 2.Increase in dollar limitation and income limitation on student loan interest deduction (a)Increase in dollar limitation on student loan interest deductionParagraph (1) of section 221(b) of the Internal Revenue Code of 1986 is amended by striking $2,500 and inserting $7,500 ($15,000 in the case of a joint return).
 (b)Increase in income limitation on student loan interest deductionParagraph (2) of section 221(b) of such Code is amended to read as follows:  (2)Limitation based on modified adjusted gross income (A)In generalNo deduction shall be allowed under subsection (a) to a taxpayer with a modified adjusted gross income over $100,000 ($200,000 in the case of a joint return).
 (B)Modified adjusted gross incomeThe term modified adjusted gross income means adjusted gross income determined— (i)without regard to this section and sections 199, 222, 911, 931, and 933, and
 (ii)after application of sections 86, 135, 137, 219, and 469.. (c)Conforming amendmentParagraph (1) of section 221(f) of such Code is amended to read as follows:
				
 (1)In generalIn the case of a taxable year beginning after 2018, the $100,000 and $200,000 amounts in subsection (b)(2) shall each be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2017 for calendar year 1992 in subparagraph (B) thereof..
 (d)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2017. 